 
Exhibit 10.11


EMPLOYMENT AGREEMENT


AGREEMENT, effective January 23, 2006, by and between Cyalume Technologies,
Inc., a Delaware corporation with principal executive offices at 96 Windsor
Street, West Springfield, Massachusetts 01089 (the “Company”), and Michael
Bielonko, residing at 68 Wilks Pond Road, Berlin, CT  06037 (“Employee”).
 
WHEREAS the Company is presently engaged in the business of developing,
manufacturing and selling luminescent chemical devices and materials for sale
primarily to customers in the government, military and safety fields of use (the
“Business”); and
 
WHEREAS Employee shall serve as the Vice President and Chief Financial Officer
(CFO) of the Company, and Employee and the Company are desirous of formalizing
their understanding for Employee’s employment, all upon the terms and subject to
the conditions hereinafter provided.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, agree as follows:
 
1.
Employment.

 
The Company agrees to employ Employee, and Employee agrees to be employed by the
Company, upon the terms and subject to the conditions of this Agreement.
 
2.
Term.

 
The term of this Agreement shall be for a period of three (3) years commencing
on the date hereof (the “Commencement Date”).  At the end of the second year, an
additional one year shall be added to the term of this Agreement and shall
continue automatically for successive one-year periods thereafter unless
terminated by the Company by written notice in advance of the commencement of
the one year renewal.  In no event will the employee receive notice of
termination with less than one year notice.
 
3.
Duties; Best Efforts; Indemnification.

 
(a)           Employee shall serve as Vice President and CFO of the Company, and
shall report directly to the Company CEO.  Employee shall be responsible for
managing the financial, accounting and treasury related affairs of the Company’s
worldwide business, including managing all financial managers and financial
employees of the Company, setting financial strategy, managing the cash of the
Company, relationships with banks and investors, preparing financial reports,
audit oversight and conformance with GATT and other appropriate accounting
standards.  During the Term, Employee shall also have such other powers and
duties as may be from time to time prescribed by the Board or its designees
which are consistent with Employee’s position and duties hereunder.
 
(b)           Employee shall perform his duties, responsibilities and functions
to the Company to the best of his abilities and in a manner consistent with the
office of a CFO and shall comply with the lawful policies and procedures of the
Company.  In performing his duties and exercising his authority under this
Agreement, Employee shall support and implement the lawful business and
strategic plans approved from time to time by the Board and shall support and
cooperate with the Company’s efforts to expand its businesses and operate
profitably and in conformity with law and the business and strategic plans
approved by the Board.  Employee shall devote all of his business time,
attention and energies, on a full time and exclusive basis, to the business and
affairs of the Company and shall not during the Term be engaged in any other
business activities, whether or not such business activities are pursued for
gain, profit or other pecuniary advantage, without Board consent; provided,
however, that, it shall not be a violation of this Agreement for Employee to (i)
serve on corporate, civic or charitable boards or committees including serving
on the board of Omni Facility Services Canada Corp. that may require a physical
presence in Canada of up to two days per month during 2006, or (ii) manage
passive personal investments, in either case so long as any such activities do
not interfere with the performance of his responsibilities as an employee of the
Company in accordance with this Agreement or adversely affect or negatively
reflect upon the Company.
 

--------------------------------------------------------------------------------


 
(c)           The Executive acknowledges and agrees that, at all times during
the Term, the Executive owes fiduciary duties to the Company, including, but not
limited to, fiduciary duties of the highest loyalty, fidelity and allegiance, to
act at all times in the best interests of the Company.
 
(d)           The Executive agrees that he reports to and will be supervised by
the Company CEO.
 
(e)           Notwithstanding the requirements of 3(b) and 3(c), during the
first 60 days of this agreement Company will permit Employee reasonable time to
effect a smooth transition from Employee’s current employer.
 
4.
Compensation and Benefits.

 
(a)           The Company shall pay to Employee a base salary (the “Base
Salary”) at a rate of 165,000 per annum, to be increased to $175,000 effective
January 1, 2007, payable in accordance with the Company’s payroll practices for
its executive employees.  The Board will review the Base Salary for possible
increase not less than annually during the Term, but the Employee shall be
entitled to receive at least the amount of any cost-of-living increases granted
to the Company’s employees in general.
 
(b)           Employee may, at the discretion of the Board of Directors of the
Company, be granted stock and/or stock options, share appreciation rights or
bonuses under plans adopted by the Board for the benefit of the executives and
key management personnel of the Company.  Specifically, the Employee’s
participation in the initial executive stock plan will be at a rate equal to
1.5% of the company stock.  In addition to a base salary, the Employee shall be
entitled to payment of the following annual bonus compensation, paid after the
final closing of the fiscal year and verification of the financial results by
the Board
 
i.      If the Company achieves at least 85% but less than 100% of its budgeted
EBITDA, the amount of such bonus shall be 15% of the Employee’s Base Salary.
 
ii.      If the Company achieves at least 100% but less than 120% of its
budgeted EBITDA, the amount of such bonus shall be 30% of the Employee’s Base
Salary.
 

--------------------------------------------------------------------------------


 
iii.     If the Company achieves at least 120% of its budgeted EBITDA, the
amount of such bonus shall be 40% of the Employee’s Base Salary.
 
iv.     If the Company achieves percentages of its budgeted EBITDA between those
limits listed above, bonus will be awarded pro rata at the lower of the two
rates until the next level is achieved.
 
(c)           Employee shall be entitled to participate in or receive benefits
under any pension plan, health, dental and accident plan or any other employee
benefit plan or arrangement made available now or in the future by the Company
as determined by the Board.  In lieu of such health, dental or accident plan,
the Employee may elect to receive an amount equal to one-half of the Company’s
cost of such plan.
 
(d)           The Company shall promptly pay to Employee the approved reasonable
expenses incurred by him in the performance of his duties hereunder in
accordance with the Company’s policies in effect from time to time, including,
without limitation, those incurred in connection with business related travel or
entertainment, or if such expenses are paid directly by Employee, shall promptly
reimburse him for such payment, provided the Employee provides proper
documentation thereof in accordance with the Company’s policy.  Employee will be
paid $100.00 per week allowance for the use of his personal car for Company
business.
 
(e)           Employee shall be entitled to paid vacation days in each calendar
year determined by the Company from time to time, but not less than fifteen (15)
days in any calendar year, subject to the Company’s vacation policies for its
key management personnel.  (Vacation shall be prorated in any calendar year of
the Term during which Employee is employed hereunder for less than an entire
year in accordance with the number of days in such year during which he is so
employed.)  Employee shall be entitled to carry over unused vacation to
successive calendar years, with a maximum accrual of 30 vacation days.  Employee
shall also be entitled to all paid holidays given by the Company to its key
management employees.
 
(f)           The Company may, at its discretion, subscribe for and maintain, on
behalf of the Company, life insurance, key-man insurance and long-term
disability insurance with respect to Employee, in such amount and upon such
terms or conditions as the Company may deem reasonable.  Employee shall
cooperate with the Company in connection with the obtaining of any such
policies, including the submission to physical examination and blood testing.
 
(g)           In support of the Employee’s CPA designation, the Company will
allow up to 40 hours per annum for professional development/training and shall
reimburse Employee up to $2,500 per annum for actual costs incurred for such
training.
 
5.
Termination for Cause, Voluntary Termination and Disability

 
Employee’s employment hereunder shall be terminated upon Employee’s death or
Disability or Employee’s voluntarily leaving the employ of the Company, and may
be terminated by the Company as follows:
 
(a)           For Cause.  The Company shall have the right to terminate
Employee’s employment for “Cause.”  A termination for “Cause” is a termination
evidenced by a resolution adopted by the Board finding that Employee has:
 

--------------------------------------------------------------------------------


 
i.       breached or failed to comply with any of the material terms of this
Agreement, including, without limitation, Sections 3, 7, 8, 9 or 12 of this
Agreement;
 
ii.      failed to perform his duties under this Agreement, including refusing
to carry out the instructions of the Board or its designees, or disregarding the
lawful instructions from the Board or its designees, in any case which
instructions are consistent with the responsibilities and duties of Employee
contemplated by this Agreement;
 
iii.     engaged in negligence or misconduct in connection with or arising out
of the performance of his duties hereunder;
 
iv.     been under the influence of drugs (other than prescription medicine or
other medically-related drugs to the extent that they are taken in accordance
with their directions) or alcohol during the performance of his duties under
this Agreement, or while under the influence of drugs or alcohol, engages in
inappropriate conduct;
 
v.      engaged in behavior that would constitute grounds for liability for
sexual harassment (as proscribed by the U.S. Equal Employment Opportunity
Commission Guidelines, the Massachusetts Commission Against Discrimination
and/or any other applicable state regulatory body) or, in the reasonable opinion
of the Board, other egregious conduct violative of laws governing the workplace;
or
 
vi.     committed any act of fraud, larceny, misappropriation of funds or
embezzlement or been convicted of a felony or a crime of moral depravity;
 
provided, however, that any act or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Employee in good faith and in the best interests of the Company.
 
(b)           For Disability.  The Company shall have the right to terminate
Employee’s employment as a result of Employee’s “Disability.”  For purposes of
this Agreement, a termination for “Disability” shall occur:
 
i.       immediately after the Board has provided a written termination notice
to Employee supported by a written statement from a reputable independent
physician selected by the Company to the effect that Employee shall have become
so incapacitated as to be unable to resume, within 90 days, his employment
hereunder by reason of physical or mental illness or injury, or
 
ii.      upon rendering of a written termination notice by the Company after
Employee has been unable to substantially perform his duties hereunder for 90
consecutive days or for 90 days in any 360 day period by reason of any physical
or mental illness or injury.
 
(c)           Employee agrees to make himself available and to cooperate in any
reasonable examination by a reputable independent physician selected by the
Company for the purpose of determining disability pursuant to Section 5(b)(i).
 
6.
Effect of Termination

 
(a)           Death or Disability.  In the event of the termination of
Employee’s employment as a result of his death or Disability, the Company shall:
 

--------------------------------------------------------------------------------


 
i.       pay to Employee or his estate, as the case may be, the Base Salary plus
accrued and unpaid bonus, if any, in accordance with Section 4(b) through the
date of his death or Disability (pro rated for any partial month); and
 
ii.      reimburse Employee, or his estate, as the case may be, for any expenses
pursuant to Section 4(d) (the amounts payable pursuant to the foregoing clauses
(i) and (ii) are hereafter referred to as the “Accrued Obligations”).
 
(b)           For Cause by the Company, by Employee voluntarily or upon
expiration of the Term.  In the event that Employee’s employment is terminated
by the Company for Cause or by Employee voluntarily (other than as a result of
the Company’s material breach of this Agreement) or upon expiration of the Term,
the Company shall pay to Employee the Accrued Obligations and Employee shall
have no further entitlement to any other compensation or benefits from the
Company, except as set forth herein.
 
(c)           Other than as a result of Employee’s death or Disability, or by
the Company otherwise than for Cause.  In the event that Employee’s employment
is terminated other than by reason of his death or Disability  or is terminated
by the Company otherwise than for Cause, then, subject to receipt of a release
of the Company and its directors, officers and employees and their respective
successors and assigns of claims of Employee against them arising out of or by
reason of his termination of employment hereunder, the Company shall:
 
i.       pay to Employee the Accrued Obligations; and
 
ii.      continue to pay Employee the Base Salary plus benefits in accordance
with Section 4(c), for twenty-six (26) weeks.
 
(d)           This Section 6 sets forth the only obligations of the Company with
respect to the termination of Employee’s employment with the Company, and
Employee acknowledges that upon the termination of his employment, he shall not
be entitled to any payments or benefits which are not explicitly provided in
this Agreement.  Any and all Accrued Obligations shall be paid within fifteen
(15) days of the termination of Employee’s employment.
 
7.
Covenant Regarding Innovations and Copyrights.

 
(a)           Employee hereby acknowledges that all Innovations (as defined
below) created by Employee (either working alone or as part of a group) that are
used, useful or useable in connection with the Business or future business of
the Company which (i) were or will be made using equipment, supplies, facilities
or trade secret information of the Company, or (ii) were or will be developed at
least in part on the Company’s time, or (iii) relate at the time of conception
or reduction to practice thereof either to the Business or the future business
of the Company or to the Company’s actual or demonstrably anticipated research
or development, or (iv) result from any work that Employee performs or performed
for the Company, were created at the request of the Company pursuant to this
Agreement or other arrangement (written or unwritten) between the Company and
Employee.  The term “Innovations” shall include all of the results and proceeds
of Employee’s services under this Agreement, including without limitation, all
right, title and interest in any inventions, know-how, discoveries, improvements
original works of authorship, designs, software, source code, object code,
programs, formulas, processes, developments, trade secrets, trademarks,
copyrights, service marks, logos and related proprietary information and
materials, whether patentable, copyrightable, subject to trademark registration,
or not, and all drafts, prototypes, proposals, sketches, revisions and
demonstration and “beta” versions thereof, written, created, developed or
produced or to be written, created, developed or produced, by Employee (either
working alone or as part of a group) in connection therewith.
 

--------------------------------------------------------------------------------


 
(b)           Employee hereby acknowledges that the Innovations were
specifically ordered or commissioned by the Company.  Employee hereby
irrevocably assigns to the Company all right, title and interest in and to all
Innovations and all right, title and interest in and to all patents, domain
names, trade secrets, trademarks and other intellectual property derived
therefrom, such assignment to be effective when first capable of being so
assigned, transferred or vested.  All Innovations shall be delivered to the
Company as required herein or on termination or completion of the Agreement,
whichever is earlier, unless the Company requests otherwise.  To the extent that
any Innovation is or shall be a copyrightable work, Employee agrees that such
Innovation constitutes and shall constitute a work-made-for-hire as defined in
the United States Copyright Act of 1976; that the Company is and shall be the
author of said work-made-for-hire and the owner of all rights in and to such
Innovation throughout the universe, in perpetuity and in all languages, for all
now known or hereafter existing uses, media and forms, including, without
limitation, the copyrights therein and thereto throughout the universe for the
initial term and any and all extensions and renewls thereof; and that the
Company or its designees shall have the right to make such changes therein and
such uses thereof as it may deem necessary or desirable.  To the extent that
such copyrightable Innovation is not recognized as a work-made-for-hire,
Employee hereby irrevocably assigns, transfers and conveys to the Company or its
designees, without reservation, all of his right, title and interest throughout
the universe in perpetuity in such Innovation, including, without limitation,
all rights of copyright and copyright renewal in such Innovation or any part
thereof, and all rights to exclusively or non-exclusively license or sublicense
the foregoing.
 
(c)           Employee hereby waives all rights of “droit moral” or “moral
rights of authors” or any similar rights or principles of law which Employee may
now or later have in the Innovations.  Employee warrants and represents that
each Innovation is and shall be new and original with Employee and not an
imitation or copy of any other material, and that each of the Innovations does
not and shall not violate or infringe upon any common law or statutory right of
any party including, without limitation, contractual rights, copyrights,
trademarks, patents, service marks and rights of privacy, publicity, or any
other right of any person or entity and is not the subject of any litigation or
claim that might give rise to litigation.
 
(d)           By execution hereof, Employee hereby irrevocably constitutes and
appoints the Company or its designee with full power of substitution, to be
Employee’s true and lawful attorney to execute, acknowledge, swear and file all
instruments and documents, and to take any action which shall be deemed
necessary, appropriate or desirable to effectuate the terms of this Section
7.  The powers of attorney granted herein shall be deemed to be coupled with an
interest and shall be irrevocable and survive the occurrence of Employee’s
death, disability or bankruptcy.
 

--------------------------------------------------------------------------------


 
8.
Protection of Confidential Information.

 
Employee acknowledges that he has been and will be provided with information
about, and his employment by the Company will, throughout the Term, bring him
into close contact with, many confidential affairs of the Company, including
proprietary information about costs, profits, customers, suppliers, vendors,
advertisers, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes and other business affairs and methods,
plans for future developments and other information not readily available to the
public, regardless of whether obtained or known by Employee prior to the date of
this Agreement (“Confidential Information”), all of which are highly
confidential and proprietary and all of which were or will be developed by the
Company at great effort and expense.  Employee further acknowledges that the
services to be performed by him under this Agreement are of a special unique,
unusual, extraordinary and intellectual character, that the Business will be
conducted throughout the world (the “Territory”), that the Company’s services
and products will be marketed throughout the Territory, that the Company
competes and will compete in nearly all of its business activities with other
entities which are located in nearly any part of the Territory and that the
nature of the relationship of Employee with the Company is such that Employee is
capable of competing with the Company from nearly any location in the
Territory.  In recognition of the foregoing, Employee covenants and agrees
during and after the Term he will:
 
i.       keep secret all Confidential Information and not divulge or disclose
any Confidential Information to anyone outside of the Company, either during or
after the Term, except with the Company’s prior written consent;
 
ii.      not make use of any of such Confidential Information for his own
purposes or the benefit of anyone other than the Company; and
 
iii.     deliver promptly to the Company or its designees on termination of this
Agreement, or at any time the Company may so request, all confidential
memoranda, notes, records, reports and other confidential documents (and all
copies thereof) relating to the Confidential Information and/or business of the
Company, which he may then possess or have under his control.
 
Notwithstanding the foregoing, the term “Confidential Information” shall not
include any information (i) which is already known by Employee (other than by
virtue of his previous employment by the Company) or which is or becomes
publicly known through no wrongful act of Employee, (ii) which is rightfully
received by Employee from any third party, provided that such third party was
not known by Employee after due inquiry to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality with respect to such information, (iii) which is disclosed by
the Company to any third party without similar restriction, or (iv) which is
disclosed by Employee pursuant to applicable law or the order of any court of
competent jurisdiction.
 
9.
Restriction of Competition; Interference; and Non-Solicitation.

 
a)           As a significant inducement to the Company to enter into and
perform its obligations under this Agreement, during the Term and until the
first anniversary of the termination or expiration of the Term or any extension
hereof, for any reason, Employee will not, either directly or indirectly, alone
or in association with others:
 

--------------------------------------------------------------------------------


 
i.       solicit, or permit any person or entity directly or indirectly to
solicit, any individual who at the time of the solicitation is, or who within
the one (1) year period prior to such solicitation was, an employee of the
Company to leave the employ of the Company or terminate his or her employment
relationship with the Company, or hire or attempt to hire or induce, any
employee or employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company;
 
ii.      solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers, vendors or accounts, or
prospective clients, customers, vendors or accounts of the Company;
 
iii.     engage or assist others in organizing or engaging any place in the
world in any business which develops, manufactures, promotes or distributes
products that are competitive with the Business, or products or services which
are marketed or under active development by the Company during the Term (a
“Competing Business”), whether such engagement shall be as a director, officer,
employee, consultant, advisor, agent, lender, guarantor, surety, investor,
promoter, stockholder, shareholder, partner, member or other owner, affiliate or
other participant in any Competing Business, or allow Employee’s name to be used
in connection with a Competing Business, provided that Employee shall not be
deemed to engage in a Competing Business solely by reason of passive ownership
of less than 5% of the outstanding stock of any publicly traded entity;
 
iv.     assist others in organizing or engaging in any Competing Business in any
capacity or manner described in clause (iii) above;
 
v.      induce any client, customer, vendor, agent or other person or entity
with whom or which the Company has a business relationship, contractual or
otherwise, to terminate or alter such business relationship; or
 
vi.     take any action reasonably likely to cause injury to the relationship
between the Company or any of its respective employees and any client, lessor,
lessee, vendor, supplier, customer, distributor, employee, consultant or other
business associate of the Company or any of its affiliates as such relationship
relates to the Company’s conduct of business.
 
b)           In addition, neither during the Term nor at any time thereafter
shall Employee disparage the Company, any director, officer, employee or
shareholder of the Company, or any affiliate of any such director, officer,
employee or shareholder of the Company by making (or causing others to make) any
oral or written statements or representations that could reasonably be construed
to be a false and misleading statement of fact or a libelous, slanderous or
disparaging statement of or concerning any of the aforementioned persons.
 

--------------------------------------------------------------------------------


 
10.
Specific Remedies.

 
a)           It is understood by Employee and the Company that the covenants
contained in this Section 10 and in Sections 7, 8, and 9 hereof are essential
elements of this Agreement and that, but for the agreement of Employee to comply
with such covenants, the Company would not have agreed to enter into this
Agreement or consummate the transactions contemplated by the Stock Purchase
Agreement.  The Company and Employee have independently consulted with their
respective counsel and have been advised concerning the reasonableness and
propriety of such covenants with specific regard to the nature of the business
conducted by the Company and all interests of the Company and its
stockholders.  Employee agrees that the covenants of Sections 7, 8 and 9 are
reasonable and valid.  If Employee commits a breach of any of the provisions of
Sections 7, 8, or 9 hereof, such breach shall be deemed to be grounds for
termination for Cause.  In addition, notwithstanding the provisions of Sections
8 and 9, Employee acknowledges that the Company will have no adequate remedy at
law if he violates any of the terms hereof.  Employee therefore understands and
agrees that the Company shall have without prejudice as to any other remedies:
 
i.       the right upon application to any court of proper jurisdiction to a
temporary restraining order, preliminary injunction, injunction, specific
performance or other equitable relief; and
 
ii.      the right apply to any court of proper jurisdiction, to require
Employee to account for and pay over all compensation, profits, monies,
accruals, increments and other benefits (collectively the “Benefits”) derived or
received by Employee as a result of any transaction constituting a breach of any
of the provisions or Sections 8 or 9, and, if a court so orders, Employee hereby
agrees to account for and pay over such Benefits to the Company.
 
11.
Independence; Severability and Non-Exclusivity.

 
Each of the rights enumerated in Sections 7, 8, or 9 hereof and the remedies
enumerated in Section 10 hereof shall be independent of the others and shall be
in addition to and not in lieu of any other rights and remedies available to the
Company at law or in equity.  If any provision of this Agreement, or any part of
any of them, is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of the covenants or
rights or remedies which shall be given full effect without regard to the
invalid portions.  If any covenant set forth herein is held to be invalid or
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision and in its
reduced form said provision shall then be enforceable.  No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in Section 10 or otherwise in
the court of any other state or jurisdiction within the geographical scope of
such covenants as to breaches of such covenants in such other respective states
or jurisdictions, such covenants being, for this purpose, severable into diverse
and independent covenants.
 
12.
Conflicting Agreements.

 
Employee hereby represents that he is not bound by the terms of any agreement
with any previous employer, or with any other party, that would impair his right
or ability to enter the employ of the Company or perform fully his obligations
pursuant to this Agreement.  Employee further represents and warrants that his
performance of all the terms of this Agreement and as an executive of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by him in confidence or in
trust prior to his employment with the Company.
 

--------------------------------------------------------------------------------


 
13.
Successors; Binding Agreement.

 
This Agreement is personal to Employee and without the prior written consent of
the Company shall not be assignable by Employee otherwise than by will or the
laws of descent and distribution.  The Company shall be permitted to freely
assign its rights, interests and obligations to any parent, subsidiary or
affiliate, or to any other third party, which acquires all or substantially all
of the stock or assets of the Company.  This Agreement shall inure to the
benefit of and be enforceable by Employee’s legal representatives.
 
14.
Notices.

 
Any notice or other communications required or permitted hereunder shall be in
writing and shall be deemed effective (i) upon personal delivery, if delivered
by hand and followed by notice by mail or facsimile transmission, (ii) three (3)
days after the date of deposit in the mails, if mailed by certified or
registered mail (return receipt requested), or (iii) on the next business day,
if mailed by an overnight mail service to the parties or sent by facsimile
transmission,
 
To the Company:
 
Cyalume Technologies, Inc.
96 Windsor Street
West Springfield, Massachusetts 01089
Attention:  Emil F. Jachmann
Facsmile No:  (413) 788-4817


with copies to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022-2585
Attention:  Murray D. Schwartz, Esq.
Facsimile No:  (212) 940-8776


To Employee:
 
Michael Bielonko
68 Wilks Pond Road
Berlin, CT  06037


or at such other address or telecopy number (or other similar number) as either
party may from time to time specify to the other.  Any notice, consent or other
communication required or permitted to be given hereunder shall have been deemed
to be given on the date of mailing, personal delivery or telecopy or other
similar means (provided the appropriate answer back is received) thereof and
shall be conclusively presumed to have been received on the second business day
following the date of mailing or, in the case of personal delivery or telecopy
or other similar means, the day of delivery thereof, except that a change of
address shall not be effective until actually received.
 

--------------------------------------------------------------------------------


 
15.
Headings.

 
The headings of this Agreement are for convenience of reference only and shall
not affect in any manner any of the terms and conditions thereof.
 
16.
Acts and Documents.

 
The parties agree to do, sign and execute all acts, deeds, documents and
corporate proceedings necessary or desirable to give full force and effect to
this Agreement.
 
17.
Counterparts.

 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.
 
18.
Modifications and Waivers.

 
No term, provision or condition of this Agreement may be modified or discharged
unless such modification or discharge is authorized by the Board of Directors of
the Company and is agreed to in writing and signed by Employee.  No waiver by
either party hereto of any breach by the other party hereto of any term,
provision or condition of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
 
19.
Entire Agreement.

 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter herein and supersedes all prior agreements, negotiations
and discussions between the parties hereto, there being no extraneous
agreements.  This Agreement may be amended only in writing executed by the
parties hereto affected by such amendment.
 
20.
Law Governing.

 
Except as otherwise explicitly noted, this Agreement shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to the principles of conflicts of law).
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the day and year set forth above.
 

 
/s/ Michael Bielonko
 
Michael Bielonko

 

 
CYALUME TECHNOLOGIES, INC.
       
By:
/s/ Emil F. Jachmann
 
Name:
Emil F. Jachmann
 
Title:
Chairman & CEO

 
 
 

--------------------------------------------------------------------------------

 